      Case 1:19-cv-01733-SHR-PT Document 11 Filed 04/20/20 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

NELSON CUEVAS,                            :
                                          :
                Petitioner,               :
                                          :          Civil No. 1:19-CV-1733
           v.                             :
                                          :          Judge Sylvia H. Rambo
COMMONWEALTH OF PA, et al.,               :
                                          :
                Respondents.              :




                                     ORDER

      AND NOW, this 20th day of April, 2020, upon consideration of Petitioner’s

application for a writ of habeas corpus pursuant to 28 U.S.C. § 2241(c)(3), IT IS

ORDERED THAT:

      1.    The petition (Doc. 1) is denied.

      2.    Petitioner’s motion for appointment of counsel (Doc. 7) is
            denied.

      3.    Petitioner’s motion for compassionate release (Doc. 9) is
            denied.

      4.    The Clerk of Court shall close this file.


                                               s/Sylvia H. Rambo
                                               SYLVIA H. RAMBO
                                               United States District Judges
